DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 07/07/2022 is acknowledged.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 (particularly claim 1) are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 (particularly claim 20) of co-pending Application No. 17/570,654 (reference application) in view of Atkinson (US 20170368021 A1). 
Claim 20 of co-pending application 17/570,654 teaches a method comprising receiving into a second geographic zone the food product from a first geographic zone, wherein packaging greater than three milligrams per serving (which encompasses greater than 5 mg) of tetrahydrocannabinol (THC) in the food product is: (1) illegal in the first geographic zone and (2) legal in the second geographic zone; forming a composition of the tetrahydrocannabinol comprising a viscosity of less than 100 mPa-sec (which is lower than 2000 mPa-sec); and modifying a food product with said composition of the tetrahydrocannabinol to form an amended food product.
Claim 20 of co-pending application 17/570,654 is silent on providing the composition via injection.
Atkinson teaches (Paragraph 0011, 0014) a process wherein a cannabinoid is loaded into a syringe, which is then used to inject the cannabinoid into an item of produce or other appropriate food item, wherein, in the preferred embodiments, cannabinoids  include THC, CBD and CBC.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify co-pending application 17/570,654 to incorporate the injection method of Atkinson since both are directed to methods of making food products containing THC, since injecting THC into a food product is known in the art as shown by Atkinson, since injection would allow the THC to be delivered into the interior of the food item, thus ensuring a more thorough distribution throughout the food product compared to surface coating, and since some foods such as fruits may have an outer layer that will not absorb the THC composition making injection necessary.
This is a provisional non-statutory double patenting rejection.
Claims 1-17 (particularly claim 1) are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 (particularly claim 5) of co-pending Application No. 17/571,516 (reference application) in view of Woelfel (US 20190015383 A1).
Claim 5 of co-pending application 17/571,516 teaches a method comprising receiving into a second geographic zone a product from a first geographic zone, wherein packaging greater than five milligrams per serving of tetrahydrocannabinol (THC) in the product is: (1) illegal in the first geographic zone and (2) legal in the second geographic zone; forming a composition of the tetrahydrocannabinol comprising a viscosity of less than 1000  cp (1000 mPa-sec) (which is lower than 2000 mPa-sec); and modifying a product with said composition of the tetrahydrocannabinol to form an amended product.
Claim 20 of co-pending application 17/570,654 is silent on the product being a food product.
	Woelfel teaches (Paragraph 0002, 0016, 0031, 0066) cannabinoid compositions and methods of preparation and use thereof  in foods and beverages, wherein methods of preparing the compositions herein include preparing emulsions, wherein the composition may comprise THC, wherein the emulsion may have a viscosity ranging from about 50 cP to about 500 cP (50-500 mPa-sec).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify co-pending application 17/571,516 to add a THC composition to a food product as taught by Woelfel since both are directed to methods of adding a THC composition to a consumable product, since adding THC to a food product is known in the art as shown by Woelfel, since a food product can provide nutrition in addition to the effects provided by consumption of THC, and since a food product can provide taste and flavor that make consuming THC more palatable to many consumers. 
This is a provisional non-statutory double patenting rejection.
Claims 1-17 (particularly claim 1) are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 (particularly claim 13) of co-pending Application No. 17/120,135 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of co-pending application 17/120,135 teaches a method comprising receiving into a second geographic zone the food product from a first geographic zone, wherein packaging greater than three milligrams per serving (which encompasses greater than 5 mg) of tetrahydrocannabinol (THC) in the food product is: (1) illegal in the first geographic zone and (2) legal in the second geographic zone; forming a composition of the tetrahydrocannabinol comprising a viscosity of less than 200 mPa-sec (which is lower than 2000 mPa-sec); and modifying a food product with said composition of the tetrahydrocannabinol to form an amended food product; and injecting the food product with said composition of the tetrahydrocannabinol to form an amended food product.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, “operating at great than 18,000 Hz” should read “operating at greater than 18,000 Hz”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 6, the Specification makes no mention of the operational frequency of the ultrasonic homogenizer and no mention of a frequency of 18,000 Hz with any piece of equipment.
Regarding claim 7, the Specification makes no mention of the sugar content of the chocolate.
Regarding claim 13, the Specification makes no mention of the mass ratio of gum binding agent to THC.
Regarding claim 14, the Specification makes no mention of the mass ratio of nootropic to THC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Atkinson (US 20170368021 A1).
Regarding claim 1, Woelfel teaches (Paragraph 0002, 0016, 0031, 0066) cannabinoid compositions and methods of preparation and use thereof  in foods and beverages, wherein methods of preparing the compositions herein include preparing emulsions, wherein the composition may comprise THC, wherein the emulsion may have a viscosity ranging from about 50 cP to about 500 cP (50-500 mPa-sec).
Woelfel is silent on receiving into a second geographic zone the food product from a first geographic zone, wherein packaging greater than five milligrams per serving of tetrahydrocannabinol (THC) in the food product is: (1) illegal in the first geographic zone and (2) legal in the second geographic zone. Woelfel is further silent on applying the composition to the food product via injection.
Finfeed teaches that existing beverage manufacturers  have both considered and implemented the use of cannabis in beverage products, including Coca-Cola engaging in talks to create a drink infused with CBD and Lagunita, Heineken NV’s craft beer label, launching a non-alcoholic drink infused with THC (tetrahydrocannabinol).
CBD School teaches that CBD is illegal in Nebraska and restricted in states including Idaho, Alabama, and Georgia where THC content is often a factor in the CBD restrictions while CBD is legal in states including Alaska, California, and Colorado.
Coca-Cola United teaches that Coca-Cola products are bottled in states including Georgia and Alabama where CBD is restricted. 
	In view of the known facts that cannabis derived substances such as CBD and THC have varying legality between states, that beverage manufacturers are investigating or manufacturing products containing THC and CBD, and that beverage manufacturers have locations in states that legally restrict possession of THC and CBD, it would be obvious to one of ordinary skill in the art to produce a food or beverage in a first location where THC is legally restricted and to add compositions containing THC to the food or beverage product at a second location where THC is legal since producing the food or beverage product only in locations where THC is legal would require construction of new production facilities which would increase costs and since moving production locations would cause supply chain and logistical issues that would increase costs and lead to consumer dissatisfaction. 
Furthermore, while the prior art is not explicit about a five milligram content of THC being illegal, one of ordinary skill in the art would obviously know to adjust their production methods based on relevant laws and statutes which have varying restrictions on the legal THC content of packaged products. 
Atkinson teaches (Paragraph 0011, 0014) a process wherein a cannabinoid is loaded into a syringe, which is then used to inject the cannabinoid into an item of produce or other appropriate food item, wherein, in the preferred embodiments, cannabinoids  include THC, CBD and CBC.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the injection method of Atkinson since both are directed to methods of making food products containing THC, since injecting THC into a food product is known in the art as shown by Atkinson, since injection would allow the THC to be delivered into the interior of the food item, thus ensuring a more thorough distribution throughout the food product compared to surface coating, and since some foods such as fruits may have an outer layer that will not absorb the THC composition making injection necessary.
Regarding claim 2, Woelfel teaches (Paragraph 0016) preparing the emulsion may include combining the purified cannabinoid mixture with the carrier oil(s), water, and the water soluble agent(s). Woelfel further teaches (Paragraph 0045) the composition may further comprise a hydrophilic component including emulsifiers. Also, Woelfel teaches (Paragraph 0063) the emulsion produced may have a droplet size of 50 nm to 500 nm. In addition, Woelfel teaches (Paragraph 0066) the emulsion may have a viscosity ranging from about 50 cP to about 500 cP (50-500 mPa-sec) which includes viscosities less than 100 mPa-sec.
Regarding claim 10, Woelfel teaches (Paragraph 0006) that water-based (hydrophilic) foods include coffee, tea, water, and juice. Woelfel also teaches (Paragraph 0016, 0045) preparing an emulsion may include combining the purified cannabinoid mixture with the carrier oil(s), water, and the water soluble agent(s), wherein water soluble agents that may be used herein include proteins (e.g., gelatin, whey, casein). Furthermore, Woelfel teaches (Paragraph 0102) adding the composition to plain or flavored water tea, coffee, fruit juices, etc.
Regarding claim 11, Woelfel teaches (Paragraph 0009, 0010, 0012) cannabinoid compositions comprising a purified cannabinoid mixture, at least one carrier oil, and at least one water soluble agent, wherein the purified cannabinoid mixture may comprise at least 50% by weight, at least 70% by weight, or at least 85% by weight tetrahydrocannabinol (THC), cannabidiol (CBD), or a mixture thereof, wherein the weight ratio of the carrier oil(s) to the purified cannabinoid mixture may range from about 1:4 to about 2:1, or from about 1:2 to about 4:3 (where a 2:1 ratio of oil to a cannabinoid mixture of 50% THC would be a 4:1 ratio of oil to THC, i.e. greater than 3:1). Woelfel also teaches (Paragraph 0006, 0102) that foods such as muffins, brownies, and cookies typically contain fat-based (hydrophobic) cannabinoids, and the cannabinoid compositions may be incorporated into foods including muffins, brownies, and cookies.
Regarding claim 13, Woelfel teaches (Paragraph 0011) the composition comprises at least one water soluble agent such as gum Arabic (binding agent). Woelfel further teaches (Paragraph 0057) the composition (in any of the forms above) may comprise from about 20.0% by weight to about 50.0% by weight water soluble agent (where 20% is one part water soluble agent to 4 parts of the remaining composition weight).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Atkinson (US 20170368021 A1), and further in view of Alsayar (WO 2020037410 A1).
Regarding claim 3, Woelfel teaches (Paragraph 0015) the compositions herein may be added to or incorporated into a food product or a beverage product.
Woelfel is silent on packaging said THC amended beverage into at least one of: a can and a bottle.
Alsayar teaches (Paragraph 0012, 0135,0136) a cannabis-infused beverage comprising an emulsion, wherein a precursor (THC emulsion) is infused into a beverage or blended with a beverage base, wherein the person of skill may mix an embodiment of the precursor composition with a brewed beer (product base) in order to obtain a cannabis-infused beer, which can be canned in a container.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the canning method of Alsayar since both are directed to beverage products with THC emulsions, since canning a beverage product with a THC emulsion is known in the art as shown by Alsayar, since canning a beverage allows for long term storage and preservations, since canning a beverage prevents spilling compared to an open topped container.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Atkinson (US 20170368021 A1), and further in view of Balstad (US 20180257919 A1) and  Alsayar (WO 2020037410 A1).
Regarding claim 4, Woelfel teaches (Paragraph 0015) the compositions herein may be added to or incorporated into a food product or a beverage product.	
Woelfel is silent co-injecting said emulsion and a beverage .Woelfel is also silent on packaging said THC amended beverage into at least one of: a can and a bottle.
Balstad teaches (Paragraph 0008) a liquid dispensing system that may be configured to simultaneously dispense (co-inject) multiple beverage ingredients at predetermined flow rates.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the method of simultaneously dispensing multiple beverage ingredients as taught by Balstad since both are directed to methods of producing beverages, since dispensing multiple components of a beverage simultaneously is known in the art as shown by Balstad, since injecting the components together reduces the time required to complete dispensing of the beverage, and since dispensing the ingredients at the same time with mix the ingredients together better than dispensing the THC emulsion before or after the beverage.
Alsayar teaches (Paragraph 0012, 0135,0136) a cannabis-infused beverage comprising an emulsion, wherein a precursor (THC emulsion) is infused into a beverage or blended with a beverage base, wherein the person of skill may mix an embodiment of the precursor composition with a brewed beer (product base) in order to obtain a cannabis-infused beer, which can be canned in a container.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the canning method of Alsayar since both are directed to beverage products with THC emulsions, since canning a beverage product with a THC emulsion is known in the art as shown by Alsayar, since canning a beverage allows for long term storage and preservations, since canning a beverage prevents spilling compared to an open topped container.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), Atkinson (US 20170368021 A1), and Alsayar (WO 2020037410 A1), and further in view of Epiphani (US 20150327566 A1) and Hassan (US 20130067799 A1).
	Regarding claim 5, Woelfel teaches (Paragraph 0061) the compositions may be prepared by blending a hydrophobic component (comprising cannabinoid compounds) with a hydrophilic component (water and one or more water soluble agents) to form an emulsion, wherein a rotor-stator, and/or other suitable mixing device may be used to thoroughly combine the hydrophilic and hydrophobic components with mechanical agitation to produce the emulsion.
	Woelfel is silent on a rotator of said rotator-stator mixer being separated from a stator of said rotator-stator mixer by less than one millimeter at a tip mixer end of said rotator. Also, Woelfel is silent on subsequently homogenizing said emulsion with at least one of: a microfluidizer; and a high pressure homogenizer.
Epiphani teaches (claim 1) a manufacturing process of an aqueous emulsion from an oily active substance for cosmetic, food or pharmaceutical use, wherein homogenization is performed with the aid of a rotor-stator type mixer or an ultrasonic mixer, followed by homogenization with the aid of a high pressure homogenizer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the method of homogenization of Epiphani since both are directed to methods of preparing emulsions for food use, since a homogenization process comprising the use of a rotor stator followed by a high pressure homogenizer is known in the art as shown by Epiphani, since if one of the two homogenizations is not performed, a more or less significant part of the oily phase is readily visible at the surface of the emulsion, so that it becomes inappropriate for use (Epiphani, Paragraph 0019), and since in some instances it may be necessary to reduce particle size initial with a rotor-stator followed by high pressure homogenization because particles need to be reduced in size before even greater reductions are feasible e.g. the emulsion particles may be too large to be forced through the high pressure homogenizer until an initial size reduction is performed.
	Hassan teaches (Paragraph 0039, 0045) a system and process of high shear facilitated hydrogenation, wherein a typical colloid mill configuration includes a conical or disk rotor that is separated from a complementary, liquid-cooled stator by a closely-controlled rotor-stator gap, which is commonly between 0.0254 mm to 10.16 mm, wherein the capabilities render colloid mills are appropriate for a variety of applications including colloid and oil/water-based emulsion processing such as that required for cosmetics, mayonnaise, or silicone/silver amalgam formation, to roofing-tar mixing.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel as modified above to use a rotor-stator with a gap in the range of 0.0254 mm to 10.16 mm as taught by Hassan since both are directed to methods of producing emulsions, since a rotor-stator with a gap in the range of 0.0254 mm to 10.16 mm is known in the art as shown by Hassan, since the shear rate is the tip speed divided by the shear gap width (Hassan, Paragraph 0048) thus indicating that a smaller gap allows for a higher shear rate and consequently smaller particles.
	While Hassan teaches gap values less than one millimeter, the method of Hassan is not exclusive to such values. However, the claimed gap length would have been established during the course of normal experimentation and optimization procedures in the method of Alsayar based upon factors such as the desired micelle diameter, the type of beverage, the viscosity of the emulsion, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed gap length that would render it non-obvious.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), Atkinson (US 20170368021 A1), and Alsayar (WO 2020037410 A1), and further in view of Hassan (US 20130067799 A1).
Regarding claim 6, Woelfel teaches (Paragraph 0061) the compositions may be prepared by blending a hydrophobic component (comprising cannabinoid compounds) with a hydrophilic component (water and one or more water soluble agents) to form an emulsion, wherein a rotor-stator, and/or other suitable mixing device may be used to thoroughly combine the hydrophilic and hydrophobic components with mechanical agitation to produce the emulsion. Also, Woelfel teaches (Paragraph 0064) homogenization may be performed at a mixing speed of about 12,000 rpm, wherein equipment useful for homogenization includes, for example, a rotor-stator. In addition, Woelfel teaches (Paragraph 0064) ultrasonics may be used in homogenization to prepare nanoemulsions, using for example, an ultrasonic homogenizer. Woelfel also teaches (Paragraph 0065) the emulsion may be prepared in two or more steps, wherein a first emulsion may be prepared via a rotor stator mixer, and then the droplet size of the first emulsion reduced through further mixing via a homogenizer or rotor stator. While Woelfel does not explicitly describe the second homogenizer as an ultrasonic homogenizer, such a selection would be obvious to try from because using an ultrasonic homogenizer would be choosing from a finite number of identified, predictable solutions (using a rotor stator, a pressure homogenizer, or an ultrasonic homogenizer).
While Woelfel does not explicitly teach an ultrasonic homogenization frequency of 18,000 hz, the claimed frequency would have been established during the course of normal experimentation and optimization procedures in the method of Woelfel based upon factors such as the desired particle diameter, the type of beverage or food product to which the emulsion is added, the desired viscosity of the emulsion, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed frequency that would render it non-obvious.
	Woelfel is silent on a rotator of said rotator-stator mixer being separated from a stator of said rotator-stator mixer by less than one millimeter at a tip mixer end of said rotator. 
	Hassan teaches (Paragraph 0039, 0045) a system and process of high shear facilitated hydrogenation, wherein a typical colloid mill configuration includes a conical or disk rotor that is separated from a complementary, liquid-cooled stator by a closely-controlled rotor-stator gap, which is commonly between 0.0254 mm to 10.16 mm, wherein the capabilities render colloid mills are appropriate for a variety of applications including colloid and oil/water-based emulsion processing such as that required for cosmetics, mayonnaise, or silicone/silver amalgam formation, to roofing-tar mixing.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel as modified above to use a rotor-stator with a gap in the range of 0.0254 mm to 10.16 mm as taught by Hassan since both are directed to methods of producing emulsions, since a rotor-stator with a gap in the range of 0.0254 mm to 10.16 mm is known in the art as shown by Hassan, since the shear rate is the tip speed divided by the shear gap width (Hassan, Paragraph 0048) thus indicating that a smaller gap allows for a higher shear rate and consequently smaller particles.
	While Hassan teaches gap values less than one millimeter, the method of Hassan is not exclusive to such values. However, the claimed gap length would have been established during the course of normal experimentation and optimization procedures in the method of Alsayar based upon factors such as the desired micelle diameter, the type of beverage, the viscosity of the emulsion, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed gap length that would render it non-obvious.
Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Atkinson (US 20170368021 A1), and further in view of Langeland (US 20160088870 A1).
Regarding claim 7, Woelfel teaches (Paragraph 0016) preparing the emulsion may include combining the purified cannabinoid mixture with the carrier oil(s), water, and the water soluble agent(s). Woelfel further teaches (Paragraph 0045) the composition may further comprise a hydrophilic component including gum Arabic (polysaccharide emulsifier). Woelfel also teaches (Paragraph 0063) the emulsion produced may have a droplet size of 50 nm to 500 nm. In addition, Woelfel teaches (Paragraph 0066) the emulsion may have a viscosity ranging from about 300 cP to about 400 cP (300-400 mPa-sec). Furthermore, Woelfel teaches (Paragraph 0102) adding an emulsion to low viscosity liquid substances such as water (viscosity of 1 mPa-sec), juice, coffee, etc.
Woelfel is silent on inserting said polysaccharide emulsion comprising polysaccharide into a filling of a chocolate comprising at least thirty percent sugar by mass.
Langeland teaches (Paragraph 0019, 0023, 0059, 0067) a method and system of, and apparatus for, manufacturing a three-dimensional (3D) printed edible object infused with a cannabinoid, wherein cannabinoids include THC, wherein the objects 540 and 541 may be exoskeletons of desired 3D objects printed by the 3D printing system 400 using a chocolate material, and wherein, the filling material may be filled with an edible substance infused with a cannabinoid.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to insert the polysaccharide emulsion into a filling of a chocolate as taught by Langeland since both are directed to food products containing THC, since fillings for chocolate containing THC are known in art as shown by Langeland, since chocolate is a common and popular food that provides a taste that consumers may find more palatable than consuming THC without additional flavoring, since a 3-D printed chocolate is visually appealing and more palatable than previous edibles (Langeland, Paragraph 0004).
While Langeland does not explicitly teach 30% sugar by mass the claimed sugar content and filling viscosity would have been established during the course of normal experimentation and optimization procedures in the method of Langeland based upon factors such as the type of filling (crème, peanut butter, liquid, water), the THC content (more sugar may be needed to hide the taste of the THC emulsion), consumer taste preferences in chocolate, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed sugar content that would render it non-obvious.
Regarding claim 12, Woelfel teaches  (Paragraph 0016) preparing the emulsion may include combining the purified cannabinoid mixture with the carrier oil(s), water, and the water soluble agent(s). Woelfel further teaches (Paragraph 0045) the composition may further comprise a hydrophilic component including emulsifiers. In addition, Woelfel teaches (Paragraph 0102) adding the composition to hydrophilic substances including plain or flavored water tea, coffee, fruit juices, etc.
Woelfel is silent on amending a hydrophilic central filling of the food product circumferentially encompassed by chocolate.
Langeland teaches (Paragraph 0019, 0023, 0059, 0067) a method and system of, and apparatus for, manufacturing a three-dimensional (3D) printed edible object infused with a cannabinoid, wherein cannabinoids include THC, wherein the objects 540 and 541 may be exoskeletons of desired 3D objects printed by the 3D printing system 400 using a chocolate material, and wherein, the filling material may be filled with an edible substance infused with a cannabinoid.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to insert the hydrophilic emulsion into a filling of a chocolate as taught by Langeland since both are directed to food products containing THC, since fillings for chocolate containing THC are known in art as shown by Langeland, since chocolate is a common and popular food that provides a taste that consumers may find more palatable than consuming THC without additional flavoring, since a 3-D printed chocolate is visually appealing and more palatable than previous edibles (Langeland, Paragraph 0004).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Atkinson (US 20170368021 A1), and further in view of Belzowski (US 20130011529 A1) and Muller (US 4903590 A).
Woelfel as modified above is silent on guiding an injector with machine vision; and moving said injector along at least one axis between steps of injecting a first item and a second item of the food product.
Belzowski teaches (Paragraph 0005, 0041) a method comprising receiving a partially-manufactured food product ready for application of one or more enhancing agents, the food product comprising one or more food items, and activating a controlled-droplet-type dispensing head (injector) to propel droplets of an enhancing agent onto or into the food product, wherein image sensors, e.g., digital camera devices, (machine vision) collect more precise data on the presence, position, and orientation of a food product to be processed which can be interpreted and a control signal generated by a vision system so that the dispensing of the enhancing agent can be controlled according to characteristics of the food products.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel as modified above to incorporate the method of guiding an injector with machine vision as taught by Belzowski since both are directed to methods of providing an additive to a food product, since guiding an injector with machine vision is known in the art as shown by Belzowski, since using machine vision would prevent wasting an additive by detecting in a food product was not present, and since using machine vision would ensure a more thorough coating or injection of the food product by accounting for the position and orientation of the food so that the additive is applied to the whole food product rather than just one side or part.
Muller teaches (Col. 4, lines 60-66; Col. 8, lines 14-19) a method of injecting liquid into pieces of food, wherein an arrangement of hollow needles 13 having pointed free ends with injection openings positioned above a meat supporting surface 11, is mounted on a bridge structure 15 which is reciprocatingly movable up and down together with the needles by means of a driving mechanism, wherein meat pieces move intermittently along a path of movement defined by the meat supporting surface 11 and the bridge structure and the needles 13 move with simultaneous and synchronized upward and downward movements (i.e. the injector moves up and down along a vertical axis between injection of each piece of food).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel as modified above to incorporate the method of moving an injector up and down for each piece of food as taught by Muller since both are directed to methods of providing an additive to a food product, since moving an injector along a vertical axis between injection of pieces of food is known in the art as shown by Muller, since the upward and downward movement allows for direct contact between the injector and the food rather than spraying from above so that the injected additive can thoroughly penetrate the food, and since the injector can move in a synchronized manner for consistent results and efficient production. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), Atkinson (US 20170368021 A1), Belzowski (US 20130011529 A1) and Muller (US 4903590 A), and further in view of Moore (Say goodbye to plain old cheese puffs | Cannabis recipe).
As shown above, Woelfel as modified above, teaches injecting a food product with a THC additive. 
Woelfel as modified above is silent on injecting a cheese-puff, the food product comprising the cheese-puff.
	Moore teaches preparing cheese puffs containing cannabis. 
	It would have been obvious to one of ordinary skill to modify the method of Woelfel to select a cheese puff as the food product to inject with a THC additive since cheese puffs containing cannabis are known in the art from Moore, since cheese puffs are a popular snack product that many consumers enjoy, and since providing THC via cheese puff will be more palatable to many consumers than consuming the THC additive by itself.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Atkinson (US 20170368021 A1), and further in view of Mandel (US 20190060225 A1).
	Woelfel as modified above is silent on adding a least one part nootropic to ten parts of said tetrahydrocannabinol by mass to said composition, said nootropic comprising at least one of: Bacopa Monnieri; Rhodiola Rosea; lion mane mushroom; Reishi; and Ganoderma lucidum.
	Mandel teaches (Paragraph 0024, 0032) a method of making compositions of orally administered cannabinoids including THC, wherein the cannabis product includes supplements chosen from a group including rhodiola rosea, bacopa monnieri, ganoderman lucidium (reishi mushroom), and lions mane mushroom.
	While Mandel is silent on a ratio of one part nootropic to ten parts THC by mass the claimed ratio would have been used during the course of normal experimentation and optimization procedures in the method of Mandel based upon factors such as the desired amount of THC, the intended cognitive effects of the composition, consumer taste preferences, consumer tolerance for THC and nootropics, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed ratio that would render it non-obvious.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel as modified above to incorporate the step of adding a supplement as taught by Mandel since both are directed to edible products containing THC, since cannabis products containing rhodiola rosea, bacopa monnieri, ganoderman lucidium (reishi mushroom), and lions mane mushroom are known in the art as shown by Mandel, since many consumers desire the nutritional and health benefits provided by supplements, and since many consumers desire the benefits of increased cognitive performance provided by a nootropic. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), Atkinson (US 20170368021 A1), and Alsayar (WO 2020037410 A1), and further in view of Epiphani (US 20150327566 A1).
	Regarding claim 5, Woelfel teaches (Paragraph 0061) the compositions may be prepared by blending a hydrophobic component (comprising cannabinoid compounds) with a hydrophilic component (water and one or more water soluble agents) to form an emulsion, wherein a rotor-stator, and/or other suitable mixing device may be used to thoroughly combine the hydrophilic and hydrophobic components with mechanical agitation to produce the emulsion.
	Woelfel is silent on subsequently reducing particles sizes of said emulsion with at least one of: a microfluidizer; and a high pressure homogenizer.
Epiphani teaches (claim 1) a manufacturing process of an aqueous emulsion from an oily active substance for cosmetic, food or pharmaceutical use, wherein homogenization is performed with the aid of a rotor-stator type mixer or an ultrasonic mixer, followed by homogenization with the aid of a high pressure homogenizer to reduce the particle size further.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the method of homogenization of Epiphani since both are directed to methods of preparing emulsions for food use, since a homogenization process comprising the use of a rotor stator followed by a high pressure homogenizer to reduce particle size is known in the art as shown by Epiphani, since if one of the two homogenizations is not performed, a more or less significant part of the oily phase is readily visible at the surface of the emulsion, so that it becomes inappropriate for use (Epiphani, Paragraph 0019), and since in some instances it may be necessary to reduce particle size initial with a rotor-stator followed by high pressure homogenization because particles need to be reduced in size before even greater reductions are feasible e.g. the emulsion particles may be too large to be forced through the high pressure homogenizer until an initial size reduction is performed.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), Atkinson (US 20170368021 A1), and Alsayar (WO 2020037410 A1), and further in view of Parker (Truss launches line of cannabis-infused beverages across Canada).
Woelfel teaches (Paragraph 0101) the compositions may be further processed and/or packaged in individual sachets or packets for single use by a consumer, and/or may be packaged into larger canisters or other containers, including in bulk, for repeated use by a consumer or multiple consumers, wherein the packets and bottles or other containers may be marked with the corresponding dosage of THC, CBD, and/or other cannabinoids. While Woelfel does not explicitly describe shipping the food product in the package, doing so is well-understood, routine, conventional activity in the art.
Woelfel is silent on the label specifying use by adults only.
Parker teaches cannabis infused beverages with a warning to keep out of reach of children, indicating that the product is for adult use only.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the “keep out of reach of children” warning for labelling a cannabis infused beverage product as taught by Parker, since both are directed to beverage products containing cannabis derived substances, since providing a “keep out of reach of children” warning is known in the art as shown by Parker, and since cannabis derived substances can harm children and the warning will decrease the likelihood of harm. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), Atkinson (US 20170368021 A1), and Alsayar (WO 2020037410 A1), and further in view of Parker (Truss launches line of cannabis-infused beverages across Canada) and  Tjhai (US 20110153398 A1).
Woelfel teaches (Paragraph 0101) the compositions may be further processed and/or packaged in individual sachets or packets for single use by a consumer, and/or may be packaged into larger canisters or other containers, including in bulk, for repeated use by a consumer or multiple consumers, wherein the packets and bottles or other containers may be marked with the corresponding dosage of THC, CBD, and/or other cannabinoids. While Woelfel does not explicitly describe shipping the food product in the package, doing so is well-understood, routine, conventional activity in the art.
Woelfel is silent on said package comprising a colored adult use only portion encompassing an openable portion of said package, said adult use only portion comprising a solid field of at least one of orange, bright orange, red, bright red, yellow, bright yellow, green, and bright green, said solid field further comprising an adult use warning text.
Parker teaches cannabis infused beverages with a warning to keep out of reach of children, indicating that the product is for adult use only. Furthermore, Parker teaches a warning label with a solid yellow field and warning text on the yellow field. Additionally, while the “keep out of reach of children” warning is inscribed on a white portion of the label rather than the yellow portion, moving the warning to the yellow portion of the text would constitute a simple aesthetic design change. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the  “keep out of reach of children” warning and yellow label for labelling a cannabis infused beverage product as taught by Parker, since both are directed to beverage products containing cannabis derived substances, since providing a “keep out of reach of children” warning is known in the art as shown by Parker, since cannabis derived substances can harm children and the warning will decrease the likelihood of harm, and since yellow is a bright and noticeable color that would catch a consumers attention to indicate useful information.
Tjhai teaches (Paragraph 0023) a printed label arranged to be secured to a drink’s container lid.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to place a label on the lid of drink container as taught by Tjhai, since both are directed to beverage products, since placing labels on a beverage container lid is known in the art as shown by Tjhai, and since placing a label on the lid would increase the likelihood of a consumer reading the label by placing the label in the consumers field of vision when opening the container or drinking from the container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yucel (US 20200138072 A1) teaches a nanoprecipitate comprising a cannabinoid or a terpene, or combination thereof, a process of preparing the nanoprecipitate, and oral formulations comprising the nanoprecipitate, including beverage additives and edibles.
Brunson (US 20190100366 A1) teaches an apparatus comprises a label configured to be attached to a therapeutic substance, where the label is formed from an edible material.
Kleidon (US 20190046440 A1) teaches methods and systems for forming stable droplets as part of an emulsion.
Kingsley (US 20190027068 A1) teaches a method for communicating the contents of a cannabis product comprising: a. determining the ratio of THC to CBD in the cannabis product; b. assigning a color to the determined THC to CBD ratio.
Peet (US 20180092392 A1) teaches a method wherein the composition is manufactured by combining an amount of a cannabinoid and an amount of chicory flour.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        						/DREW E BECKER/                                                                                       Primary Examiner, Art Unit 1792